Filed 04/23/20                                  Case 20-22156                                                     Doc 11

          1      4
                 YOUNG & LAZZARINI
          2
                 KENRICK YOUNG (CSB #236032)
          3      NICHOLAS LAZZARINI (CSB #259247)
                 770 L Street, Suite 950
          4      Sacramento, California 95814-7717
          5      916.929.6865 (tel)
                 916.471.0377 (fax)
          6      info@kenrickyoung.com
          7
                 Attorneys for Creditor Kenny Kwong, an individual
          8
                                    UNITED STATES BANKRUPTCY COURT
          9
                                     EASTERN DISTRICT OF CALIFORNIA
         10
         11      In re:                                     )    Case No. 20-22156
         12                                                 )
                                                            )    Chapter 11
         13
                                                            )
         14                                                 )    DCN: KWY-002
         15                                                 )
                                                            )    DECLARATION OF KEVIN
         16
                 EURISKO DEVELOPMENT LLC,                   )    TERRY IN SUPPORT OF MOTION
         17                                                 )    FOR “IN REM” RELIEF FROM
         18                                                 )    AUTOMATIC STAY
                                                            )    (11 U.S.C. § 362 and FRBP 4001)
         19
                                                            )    (LBR 4001-1 and 9014-1(f)(1))
         20                                                 )
         21                                                 )    Date: May 12, 2020
                                                            )    Time: 2:00 p.m.
         22
                              Debtor.                       )    Place: United States Bankruptcy Court
         23                                                 )           501 I Street, 6th Floor, Crtrm. 32
         24                                                 )           Sacramento, CA 95814
                                                            )    Hon. Christopher D. Jaime
         25
                                                            )
         26
         27
         28
                 DECLARATION OF KEVIN TERRY IN SUPPORT OF                                     YOUNG & LAZZARINI
                                                                                            770 L STREET, SUITE 950
                 MOTION FOR IN REM RELIEF FROM STAY                                     SACRAMENTO, CA 95814-7717
                                                                -1 -                                   916.929.6865
Filed 04/23/20                                   Case 20-22156                                                  Doc 11

          1            I, Kevin Terry, hereby declare as follows:
          2            1.     I am the authorized agent for secured creditor Kenny Kwong (the
          3      “Movant”) in the above-captioned bankruptcy case. I am over 18 years of age.
          4      Unless otherwise set forth herein, I have personal knowledge of the facts set forth
          5      herein and, if called to testify, would and could competently testify thereto, except as
          6      to those matters stated upon information and belief, which I believe to be true.
          7            2.     The subject property here is 9 La Noria, Orinda, California 94563
          8      (APN 262-141-014) (the “Property”).
          9            3.     Based upon information and belief, on or about March 19, 2019,
         10      Premier Money Source, representing a syndicate of investors, provided a loan of
         11      $1,135,000 under a First Note and Deed of Trust (the “First DOT”) to Eurisko
         12      Development LLC, a Nevada limited liability company (“Eurisko”) for the purchase
         13      of the Property. A true and correct copy of the First DOT is attached to the Index of
         14      Exhibits in Support of Motion for Relief from Automatic Stay (the “Exhibits”) as
         15      Exhibit A.
         16            4.     Andre Scott, is the manager and, based upon and information and belief,
         17      the 100% owner of Eurisko (“Mr. Scott”).
         18            5.     On or about May 10, 2019, Movant provided a loan of $278,000 to Mr.
         19      Scott, as manager, under a Second Note and Deed of Trust (the “Second DOT”) for
         20      the purpose of reasonable rehabilitation and renovation of the Property. A true and
         21      correct copy of the Second DOT is annexed to the Exhibits as Exhibit B.
         22            6.     I am a broker from Twin Rivers Capital, Inc., and I facilitated the
         23      Second DOT.
         24            7.     Around July 10, 2019 and after closing of the Second DOT, I became
         25      aware that Mr. Scott was in default under the First DOT.
         26            8.     Mr. Scott also failed to pay any monthly payments due to the Movant
         27      under the Second DOT.
         28
                 DECLARATION OF KEVIN TERRY IN SUPPORT OF                                   YOUNG & LAZZARINI
                                                                                          770 L STREET, SUITE 950
                 MOTION FOR IN REM RELIEF FROM STAY                                   SACRAMENTO, CA 95814-7717
                                                             -2 -                                    916.929.6865
Filed 04/23/20                                     Case 20-22156                                                  Doc 11

          1            9.     To prevent a foreclosure by the First DOT, Movant began directly
          2      making payments due to the First DOT in July 2019.
          3            10.       I, directly or through my agents, conducted several site visits, emailed
          4      Mr. Scott, and discussed the budget for the Property with Mr. Scott. In the course of
          5      the investigations, I discovered that the work was not being completed with the level
          6      of quality originally agreed to, work was being done outside the original scope, or
          7      work was not being completed at all. I could not track if any of the approximately
          8      $28,000 in advance loan proceeds under the Second DOT was used as represented on
          9      the Property.
         10            11.    Based upon this investigation and the default on payments to the First
         11      DOT, the Movant restricted Mr. Scott from further accessing the funds in the Second
         12      DOT, declared a default, and began the foreclosure process.
         13            12.    In the months following, the Movant and I worked with Mr. Scott to
         14      modify the loan to allow for an independent contractor to complete the work and
         15      thereafter sell the Property to repay all outstanding loan balances.
         16            13.    On behalf of the Movant, I scheduled a trustee sale to foreclose on the
         17      Second DOT on December 11, 2019.
         18            14.    On or about December 10, 2019, I received a fax letter from Mr. Scott
         19      and the Debtor. A true and correct copy is annexed to the Exhibits as Exhibit C.
         20            15.    Upon information and belief, on December 9, 2019, Mr. Scott recorded
         21      a deed transferring a 5% interest of the Property to his fiancée, the Debtor (Rosalind
         22      Smith). Exhibit C, pp. 23-26, Exhibits.
         23            16.    This fraudulent transfer was not authorized by the Movant, and Mr.
         24      Scott gave no forewarning of such a transfer.
         25            17.    In the schedules, Mr. Scott, as manager of Eurisko, values the Property
         26      at $2,000,000. Eurisko owes Movant a principal balance of $278,000.00, accrued
         27      interest of $50,429.80, and costs of $6,252.92, or a total debt of $334,682.72, on
         28
                 DECLARATION OF KEVIN TERRY IN SUPPORT OF                                     YOUNG & LAZZARINI
                                                                                            770 L STREET, SUITE 950
                 MOTION FOR IN REM RELIEF FROM STAY                                     SACRAMENTO, CA 95814-7717
                                                               -3 -                                    916.929.6865
Filed 04/23/20                                   Case 20-22156                                                  Doc 11

          1      account ofthe Second DOT. Eurisko owes the First DOT $1,150,000.00. The total
          2      of all liens on the Property are $1,484,682.72 and the total equity is $515,317.28.
          3            18.    Each Month, Mr. Scott, as manager, is obligated to pay Movant
          4      $3,142.29 on the Second DOT, of which $0 .00 is for an impound account. The
          5      monthly late charge is $314. Mr. Scott has failed to make any payments on this
          6      debt. The total pre-petition payments past due is 10 ($31,422.90) and no post-
          7      petition payments due.
          8            19 .   A notice of default was recorded on August 6, 2019. The notice of sale
          9      was published on November 12,2019.
         10            20.    The First DOT and Second DOT, expire by their terms on April 1, 2020
         11      (before the hearing date on this Motion). Currently, the Movant is directly paying
         12      the First DOT to avoid late charges, default interest, foreclosure, and/or other
         13      possible legal consequences. Movant is not in a position to immediately payoff the
         14      entirety of the First DOT.
         15            I declare under penalty of perjury under the laws of the United States of
         16      America that the foregoing is true and correct. Executed on April 23, 2020 at
         17      Sacramento, California.
         18
         19
         20
                                                                                             y
         21
         22
         23
         24
         25
         26
         27
         28
                 DECLARATION OF KEVIN TERRY IN SUPPORT OF                                    YOUNG & LAZZARINI
                 MOTION FOR IN REM RELIEF FROM STAY                                        770 L STREET, SUITE 950
                                                             -4 -                     SACRAMENTO, CA 95814-7717
                                                                                                    916.929.6865
